Citation Nr: 1141756	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-00 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals, left knee injury traumatic synovitis.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active military service from July 1965 to July 1967, with additional service in the U.S. Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In April 2009, the Board issued a decision which denied the Veteran's claim for entitlement to service connection for residuals, left knee injury traumatic synovitis.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2010, based on a Joint Motion for Remand (Joint Motion), the Court issued an Order remanding the Board's decision for compliance with the instructions within the Joint Motion.  In December 2010, the Board remanded the case for further evidentiary development in compliance with the Court Order.  The case is again before the Board.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for entitlement to service connection for residuals, left knee injury traumatic synovitis was previously remanded by the Board in September December 2010 for further development.  While the Board sincerely regrets the delay, the case must again be remanded for additional development.

A December 2007 statement of the case (SOC) indicated that an electronic review of the Veteran's VA Medical Center records did not show any evidence of a current left knee disability.  The RO stated that the evidence included the sum total of the treatment records at the Little Rock, VA Medical Center.  However, no VA treatment records are associated with the claims folder.  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should associate with the claims folder VA Medical Center records pertaining to the Veteran.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Associate with the claims folder VA Medical Center treatment records pertaining to the Veteran.  

2.  After the requested development has been completed, and after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



